REASONS FOR ALLOWANCE
[1]	The following is an examiner’s statement of reasons for allowance: The instant invention is related to detecting a dangerous situation.

[2]	The following is an examiner’s statement of reasons for allowance: Prior arts were found and applied in the previous actions. 

 [3]	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “analyze the static images one by one, wherein the analyzing of the static images one by one comprises:
analyzing a first static image from among the static images by determining whether a pose of the first object in the first static image corresponds to a predefined pose, and in response to determining that the pose of the first object in the first static image does not correspond to the predefined pose, proceeding to analyze a next static image from among the static images: only when it is determined that the pose of the first object in the first static image comprising the first object in corresponds to the predefined pose being detected, obtain information about a first movement variation of the first object by analyzing a plurality of images from among the static images, the plurality of images including the first static image, and determine whether a situation of the first object is the dangerous situation based on the information about the first movement variation of the first object.”.  This feature is not found or suggested in the prior art.

[4]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

[5]	Claims 1-10, 13-18, and 20 are allowed.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488